— Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Edward H. Lehner, J.), entered August 9, 1988, to review a determination of the respondent New York City Police Department, dated March 22, 1988, which dismissed petitioner from his position as a police officer, unanimously dismissed and the determination confirmed, without costs.
In reviewing the record, we find that there was substantial evidence in the record to support the Commissioner’s determination that petitioner failed to report for work for five consecutive duty days, that he failed to report to his resident precinct after being suspended, that he was not present at his residence after calling in sick, that he failed to report the loss of his off-duty revolver and similarly failed to safeguard same *273(see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the sanction imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness, particularly in light of petitioner’s prior discipline for loss of his service revolver (Matter of Pell v Board of Educ., 34 NY2d 222). Much deference is to be accorded to the agency’s determination regarding the penalty imposed (Matter of Ahsaf v Nyquist, 37 NY2d 182), particularly where matters of internal discipline in the Police Department are concerned (see, Matter of Meyer v Rozzi, 108 AD2d 859, 860). Concur — Sullivan, J. P., Ross, Milonas, Ellerin and Rubin, JJ.